884 F.2d 1398
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Sandra WILLIAMS, Petitioner,v.DEPARTMENT OF THE TREASURY, Respondent.
No. 89-3112.
United States Court of Appeals, Federal Circuit.
Aug. 7, 1989.

Before ARCHER, Circuit Judge, COWEN, Senior Circuit Judge, and MICHEL, Circuit Judge.
PER CURIAM.


1
The initial decision of the Merit Systems Protection Board, which became final on November 22, 1988, Docket No. NY04328810255, sustained the Department of the Treasury's removal of Sandra Williams from the position of Revenue Officer.  The administrative judge (AJ) held that Williams offered no evidence to contradict or rebut the concurring testimony of two agency officials that she had continually failed to meet the critical element of workload management.  We have considered each of Williams' arguments, but are unpersuaded that the Board's decision is arbitrary, capricious, an abuse of discretion, unsupported by substantial evidence or otherwise not in accordance with law.    See Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).  Accordingly, we affirm the Board's decision on the basis of the AJ's opinion.